Anders, J.
(concurring). — Upon a motion to direct a verdict of acquittal, I think the rule is that the evidence introduced by the state must be assumed to be true, and that the state is also entitled to the benefit of all legitimate inferences that may be drawn therefrom in its favor. And, applying this principle to the present case, I think the motion was properly denied. That the deceased was killed by violence was fully proved, and there were facts and circumstances tending to show that the defendant was the guilty party. Under no circumstances should the court direct the jury to •acquit unless the evidence is such that there can be no honest difference of opinion as to its force and effect. But, whether this be the correct rule or not, in my opinion the verdict was fully justified by the defendant’s own testimony. Having voluntarily made himself a witness, his testimony must be considered and interpreted in the same manner, and by the same rules, as that of any other witness. And according to his own testimony he killed the deceased without any legal excuse whatever, and the verdict and judgment should not be disturbed.